Citation Nr: 1535350	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

The propriety of the creation of the overpayment of VA benefits in the amount of $2,400.00.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to July 1987 and from August 1987 to August 2007.   The appellant is the ex-wife of the Veteran.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination and notification from the Debt Management Center that the Appellant was responsible for an overpayment debt in the amount of $2,400.00.  

The appellant was initially awarded apportionment of the Veteran's VA disability benefits.  However, a March 2010 apportionment decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, terminated the Appellant's apportionment of the Veteran's VA disability compensation benefits effective August 1, 2009 and resulted in an overpayment in the amount of $2,400.00.  In May 2010, July 2010, and October 2010 statements, the Appellant disputed the amount of and collection of the debt and requested a waiver of the debt.   

It is noted that this decision does not implicate the Veteran, or his VA disability compensation, as the issue concerns only the Appellant and the money she was required to pay back to the U.S. treasury. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant asserts that the overpayment indebtedness in the amount of $2,400.00 was not properly created and collection should be suspended.  See the July 2010 and October 2010 statements.  She also asserts that she does not have the resources to repay this debt and has requested a waiver of the debt.  See the May 2010 and November 2010 financial status reports.  

Review of the record shows that the issue of the validity of the creation of the indebtedness has not been addressed by VA.  The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911(c)(1) (2013); see also VAOPGCPREC 6-98.  

The Board finds that a statement of the case as to the issue of propriety of the creation of the overpayment of VA benefits in the amount of $2,400.00 has not been issued.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the Committee on Waivers and Compromises should adjudicate the issue of whether the of the creation of the overpayment of VA benefits in the amount of $2,400.00 was proper in light of all the evidence of record.  Once a decision as to the validity of the debt is made, a threshold determination must be made as to the issue of entitlement to a waiver of the indebtedness.  The Appellant should be informed of the decisions made and should be allowed the requisite period of time for a response.

2.  The RO or the Committee on Waivers and Compromises should issue a statement of the case to the Appellant on the issue of whether the of the creation of the overpayment of VA benefits in the amount of $2,400.00 was proper.  If, and only if, the Appellant files a timely substantive appeal should this issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


